Citation Nr: 0312193	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  00-12 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a seizure disorder.  

2.  Entitlement to service connection for a hearing loss 
disability.  

3.  Entitlement to service connection for facial and eye 
pain.  

4.  Entitlement to service connection for a right big toe 
disorder, to include a bunion and a bruise.

5.  Entitlement to service connection for bone spurs.  

6.  Entitlement to service connection for leg pain.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active duty for training from January 1983 to 
April 1983.  He had active service from February 20, 1991 to 
May 31, 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO).  

This case has previously come before the Board.  In April 
2001, these matters were remanded to the RO for further 
development.  That development having been completed to the 
extent possible, the Board will proceed with appellate 
review.  

The issues of entitlement to service connection for back 
pain, with mild degenerative joint disease, a chronic 
headache disorder, to include migraine, and an upper 
respiratory disorder, to include bronchial asthma will be 
addressed in the remand portion below.  


FINDINGS OF FACT

1.  A verified seizure disorder was not manifested in service 
or within one year of separation, and has not been attributed 
to service.  

2.  The veteran does not have a hearing loss disability.  

3.  Facial pain and eye pain have not been attributed to an 
inservice disease or injury.  

4.  Residuals of a bunion or a bruise during were not 
manifest during active duty for training or active duty and 
did not result in current disability.  

5.  The evidence is absent a disease, injury, or disability 
involving the legs.  

6.  Bone spurs were not manifest during service.  


CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

2.  A hearing loss disability was not incurred in or 
aggravated by service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

3.  Facial and eye pain were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  

4.  A right great toe disorder, to include a bunion and a 
bruise, was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2002).  

5.  Bone spurs were not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2002).  

6.  A leg disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Treatment records, dated in February 1982, show that the 
veteran complained of pain the right foot, mainly in the big 
toe.  Mild great toe inversion with early bunion formation 
was noted.  The assessment was early bunion formation.  

The December 1982 service entrance examination shows that the 
veteran's ears, head, face, eyes, lower extremities, and feet 
were normal.  Neurological examination was normal.  On the 
accompanying medical history, he was noted to have sustained 
a head injury in association with a motor vehicle accident.  
Audiological examination showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
15
LEFT
5
5
5
5
5

A treatment record, dated in February 1982 shows that he was 
treated for a bunion on the right big toe after marching for 
two days.  A February 1983 record of treatment reflects that 
his right foot was bruised on the superior side of the right 
great toe.  The assessment was bruised right great toe.  

Treatment records, dated in September 1985, reflect that the 
veteran was hospitalized after an immersion heater exploded 
in his face.  He complained of throbbing, bifrontal headache.  
Another record shows complaints of pain above the eyes, in 
the temporal area.  The assessment was headache of unknown 
etiology.  

A February 1988 report of examination shows that the head, 
face, ears, eyes, feet and lower extremities were normal.  
Neurological examination was normal.  Audiological 
examination showed pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15

15
LEFT
15
10
5

10

A July 1990 report of examination shows that the head, face, 
ears, eyes, feet, and lower extremities were normal.  
Neurological examination was normal.  Audiological 
examination showed pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
5
10
10
10
LEFT
30
15
20
25
15

An April 1991 report of examination shows that the head, 
face, ears, eyes, feet, and lower extremities were normal.  
Neurological examination was normal.  Audiological 
examination showed pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
20
20
LEFT
5
5
10
10
10

On the accompanying medical history, he denied having or 
having had epilepsy or fits, periods of unconsciousness, 
swollen or painful joints, and eye trouble.  No problems 
while on active duty were noted.  

A VA outpatient treatment record, dated in October 1996, 
reflects that the veteran's eye was sutured following a 
lawnmower rolling back on him.  Slight numbness above right 
eye was noted.  A computed tomography (CT) scan of the head 
was negative for a fracture. 

On VA audiological examination in January 2002, the examiner 
stated that he had reviewed the C-file.  The veteran 
complained of occasional problems with hearing, since 1987.  
An audiological evaluation showed pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
25
25
LEFT
10
10
20
15
20

Discrimination ability was 100 percent correct on the right 
and 100 percent correct on the left.  The assessment was that 
hearing within normal limits.  The examiner stated that 
thresholds were felt to represent true organic acuity.  

On VA examination in July 2002, the examiner stated that he 
had reviewed the veteran's C-file.  The veteran reported a 
history of having had a grand mal seizure in the past.  The 
report of examination notes that there was no documentation 
of any seizure disorder.  Examination of the head and face 
was normal.  Eye examination was normal.  The relevant 
assessment was history of seizure disorder, not documented.  

On VA eye examination in July 2002, the veteran complained of 
pain around his right eye secondary to an injury with a 
baseball bat about six years earlier.  The report of 
examination notes that he did not wear glasses and had not 
had recent eye treatment.  The diagnosis was refractive 
error, minimal.  

Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2002).  Service connection will be 
presumed for certain chronic diseases, including organic 
disease of the nervous system, or epilepsy, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

The threshold for normal hearing is from 0 to 20 dB, and 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

For the purpose of applying VA regulations, impaired hearing 
will be considered a disability when the auditory threshold 
in any of the frequencies 500, 1,000, 2,000, 3,000 or 4,000 
Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2002).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was notified in the February 2000, May 2000, and November 
2002 rating decisions of the reasons and bases for the denial 
of his claims.  He was further notified of this information 
in the May 2000 statement of the case and in the November 
2002 supplemental statement of the case. The Board concludes 
that the discussions in the February 2000, May 2000, and 
November 2002 rating decisions and in the statement and 
supplemental statement of the case, which were all sent to 
the veteran, informed him of the information and evidence 
needed to substantiate the claims.  By letter dated in June 
2000, the veteran was notified of the procedures by which to 
submit additional evidence.  In addition, by letter dated in 
October 2001, he was advised of the evidence he needed to 
submit to substantiate his claims, VA's duty to notify him 
about him claims, VA's duty to assist in obtaining evidence 
for his claims, what the evidence must show to substantiate 
his claims, what information or evidence was needed from him, 
what he could do to help with his claims, and what VA had 
done to help with his claims.  These actions satisfied VA's 
notification requirements.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  U.S.C.A. §§ 
5102, 5103.  The veteran has not identified any available 
unobtained evidence that might aid his claims.  Examination 
reports adequate for VA purposes are on file.  38 C.F.R. 
§ 3.326 (2002).  The veteran was afforded an opportunity to 
present evidence and argument in support of his claims.  In 
this case, the Board finds that VA has done everything 
reasonably possible to assist the veteran.  

Analysis

Initially, there has been no assertion of combat with the 
enemy.  Therefore, the provisions of 38 U.S.C.A. § 1154 (West 
1991) are not applicable.

Next, the Board notes that at the time that this case was 
before the Board in April 2001, it was not clear whether the 
complete service medical records were on file.  In addition, 
the potential impact of VCAA was not fully realized.  
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  Since 
the Board's April 2001 Remand, the complete service medical 
records have been associated with the file.  In addition, the 
Federal Circuit has clarified when a VA examination is 
required to satisfy VA's duty to assist.  Wells v. Principi, 
No. 02-7404, 2000 U.S. App. LEXIS 8073 (Fed. Cir. April 29, 
2003).  Based upon the foregoing, the Board concludes that VA 
examinations were not necessary in regard to the claims for 
service connection for a right big toe disorder, to include a 
bunion and a bruise, bone spurs, or leg pain.  Since the 
examinations were not required in the first instance, the 
RO's decision to not fully comply with the prior remand is 
harmless in relation to the examinations, and to the extent 
that examinations were requested, that request is vacated.  
Furthermore, the service department examinations constitute 
VA examinations.  38 C.F.R. § 3.326.  There is sufficient 
evidence of record to resolve the claims.  

Seizure disorder

In order to establish service connection, the evidence must 
show that the veteran had a chronic disability due to disease 
or injury related by competent evidence to service.  For 
epilepsy, the seizures must be witnessed or verified at some 
time by a physician. As to frequency, competent consistent 
lay testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted.  

Service medical records are negative for complaints or a 
diagnosis of a seizure disorder.  Post-service records of 
treatment records are negative for a seizure disorder.  The 
Board notes that the July 2002 report of examination notes 
the veteran's reported history of having had a grand mal 
seizure.  This information is based on a history reported by 
the veteran and merely recorded by the examiner and it is not 
enhanced medical information.  Such information is not 
competent medical evidence that the veteran has a seizure 
disorder.  LeShore v. Brown, 8 Vet. App. 406 (1995).  

The July 2002 VA examiner specifically stated that there was 
no documented evidence of a seizure disorder.  There is no 
evidence showing that that a seizure has been witnessed by a 
physician and no competent evidence of a seizure disorder.  
Thus, service connection is not warranted.  The preponderance 
of the evidence is against the claim and there is no doubt to 
be resolved.  Consequently, the appeal is denied.  

Hearing loss disability

In order to establish service connection, the evidence must 
show that the veteran had a chronic disability due to disease 
or injury related by competent evidence to service.  Service 
medical records reflect some hearing loss during service.  
Such findings, however, do not constitute a hearing loss 
disability for VA compensation purposes.  38 C.F.R. § 3.385.  
More importantly, on VA audiological examination in January 
2002, a hearing loss disability was not identified.  The 
examiner specifically stated that thresholds represented true 
organic acuity.  Absent a current disability related by 
competent evidence to service, service connection is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.

Facial and eye pain

In order to establish service connection, the evidence must 
show that the veteran had a chronic disability due to disease 
or injury related by competent evidence to service.  The 
issue of whether the facial and eye pain are related to 
service requires competent evidence.  The veteran is not a 
medical professional and his statements do not constitute 
competent medical evidence that facial and eye pain are 
related to service.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494- 95 (1992) (lay persons are not competent to offer 
evidence that requires medical knowledge.  

Service medical records show that an immersion heater 
exploded in the veteran's face in September 1985.  At 
separation, his head and face were normal.  The record 
reflects that post-service, the veteran has sustained an 
injury to the eye/face and complained of right eye pain.  In 
October 1996, his right eye was sutured following an accident 
involving a lawnmower.  On VA examination in July 2002, he 
reported an onset of right eye pain secondary to an injury 
with a baseball bat six years earlier.  

On VA examination in July 2002, examination of the eye and 
face was normal.  Absent competent evidence of disease or 
injury productive of disability, service connection is not 
warranted.  See Sanchez-Benitez v. West, 259 F.3d 1356 (Fed. 
Cir. 2001).  

As for the diagnosis of refractive error in July 2002, such 
is not an issue before the Board.  In any case, refractive 
errors are not recognized as a disease or injury under the 
law for VA compensation purposes.  38 C.F.R. § 3.303(c).  

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  Consequently, the appeal 
is denied.  

Right big toe, to include a bunion and a bruise
Leg pain
Bone spurs

Prior to active duty for training and prior to active 
service, the veteran was seen in February 1982 at a clinic.  
He complained of right foot pain, mainly involving the right 
big toe.  Contemporaneous medical records include notations 
of a mild great toe inversion, early bunion formation, and a 
bunion.  However, examinations in December 1982, February 
1988, July 1990 and April 1991 disclosed that the feet and 
lower extremities were normal.  These repeated examination, 
adequate for VA examination purposes, establish that any 
preservice bruise was acute, transitory and resolved.  
Similarly, the preservice assessment of an early bunion 
versus an inversion was never confirmed.  Rather, repeated 
examinations over the period of approximately a decade 
disclosed that the feet were normal.  This evidence 
establishes that the veteran did not manifest residuals of a 
bunion or a bruise during active duty for training or active 
service and that he does not have current disability.  
 
Similarly, although the veteran filed a claim for leg pain, 
the file is remarkably silent as to evidence of disease or 
injury involving the legs.  There is no competent evidence of 
bone spurs.  There is an absence of reliable evidence of 
disability affecting the legs, other than the veteran's own 
assertion and no competent evidence of a nexus to service.  

Service connection requires evidence of current disability 
and evidence linking that disability to service.  The service 
records during active duty and active duty for training 
establish that he did not have disease, injury or disability 
involving the feet and lower extremities.  Since service, he 
has presented no competent evidence that he has a disease, 
injury or disability involving the lower extremities or feet.  
In the absence of competent evidence of disease, injury or 
disability there can be no valid claim.  Consequently, the 
appeal is denied.  


ORDER

Service connection for a seizure disorder is denied.  Service 
connection for a hearing loss disability is denied.  Service 
connection for facial and eye pain is denied.  Service 
connection for a right big toe disorder, to include a bunion 
and a bruise, is denied.  Service connection for leg pain in 
denied.  Service connection for bone spurs is denied.  


REMAND

The record reflects that the appellant underwent VA 
examinations in July 2002.  The diagnoses included low back 
pain, with mild degenerative joint disease and mild 
degenerative disk disease at the L4-5 level, and asthma, 
bronchitis, severe.  The report of examination notes the 
appellant's reported history of having been diagnosed with 
asthma in 1982 and of having injured his back in 1991.  The 
report is absent an opinion as to whether the disorders are 
related to service.  

In addition, the VA examiner was specifically asked to 
determine whether the appellant had a chronic headache 
disorder.  The July 2002 report of examination notes the 
appellant's complaints of migraine; however, there are no 
objective findings regarding migraine contained in the 
examination report.  The Board errs as a matter of law when 
it fails to ensure compliance, and further remand is 
mandated.  Stegall v. West, 11 Vet. App. 268 (1998).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain an opinion from 
a VA examiner, preferably the examiner 
who performed the July 2002 VA 
examination, as to whether it is at 
least as likely as not that low back 
pain, with mild degenerative joint 
disease and mild degenerative disk 
disease at the L4-5 level, or an upper 
respiratory disorder, to include 
bronchial asthma, is related to service.  
The examiner should answer in the 
positive or negative and provide a 
complete rationale for any opinion 
provided.  

2.  The RO should obtain an opinion from 
a VA examiner, preferably the examiner 
who performed the July 2002 VA 
examination as to whether the appellant 
has a chronic headache disorder, to 
include migraine.  If so, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
chronic headache disorder, to include 
migraine, is related to service.  The 
examiner should answer in the positive 
or negative and provide a complete 
rationale for any opinion provided.  

3.  The RO should review the claims 
file, and ensure that all notification 
and development action required by VCAA 
is completed.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

